United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0588
Issued: August 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2016 appellant, through counsel, filed a timely appeal of a December 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
December 10, 2014 under 5 U.S.C. § 8113(b) for failing to cooperate with vocational
rehabilitation efforts.
On appeal counsel argues that the decision is contrary to fact and law.
FACTUAL HISTORY
On July 11, 1997 appellant, then a 47-year-old general clerk, filed an occupational
disease claim (Form CA-2) alleging that on July 24, 1996 she first became aware that her
bilateral thumb arthritis had been aggravated by her employment duties. OWCP accepted the
claim for aggravation of bilateral thumb arthritis and aggravation of bilateral wrist arthritis.3 It
placed appellant on the periodic rolls for temporary total disability effective April 10, 2011.4
On June 28, 2012 OWCP referred appellant to Dr. David K. Halley, a Board-certified
orthopedic surgeon, for a second opinion evaluation as to whether appellant continued to have
residuals from her accepted employment injuries and to determine her disability status. In a
July 16, 2012 report, Dr. Halley opined that appellant no longer had any residuals or disability
due to her accepted employment injuries and could return to work with no restrictions. He based
this opinion on a review of the employment injury history, medical evidence, statement of
accepted facts, and physical examination. Physical examination findings included 20 percent
right hand pinch strength when compared with the left hand, equal grip strength for kilogram
force, no sensory loss on light touch, no swelling of the thumbs, wrists, or fingers, no thenar
atrophy, negative bilateral Phalen’s test, negative bilateral squeeze test, and negative bilateral
Tinel’s sign. Dr. Halley opined that appellant’s complaints were subjective as there was no
supporting objective evidence of any residuals from the accepted aggravation of arthritis.
On August 30, 2012 OWCP received an April 24, 2012 attending physician’s report
(Form CA-20) from Dr. Joseph A. Ottaviano, a treating Board-certified family medicine
physician, indicating that appellant continued to have residuals and disability from her accepted
employment injuries. Dr. Ottaviano reported that she had severe osteoarthritis in the triscaple
and first carpometarsal joints which cause her to be disabled from performing repetitive work.
He noted his disagreement with Dr. Halley’s opinion that appellant’s accepted conditions had
resolved.
Dr. Ottaviano, in September 6, 2012 and March 20, 2013 reports, noted appellant’s
history of employment-related bilateral thumb and wrist arthritis. He noted that he concurred
with the opinion of Dr. James H. Rutherford, a second opinion Board-certified orthopedic
3

OWCP assigned File No. xxxxxx485. On October 16, 2015 it combined File Nos. xxxxxx728 and xxxxxx103
with xxxxxx485 as the master File No. Under File No. xxxxxx103, OWCP accepted the claim for temporary
aggravation of bilateral wrist arthritis which resolved effective May 10, 1994. It denied appellant’s claim for
aggravation of bilateral wrist arthritis under File No. xxxxxx728.
4

In a December 29, 2010 letter, the employing establishment notified OWCP that no work was available for
appellant within her restrictions due to the National Reassessment Process.

2

surgeon, that her aggravation was permanent.5 Dr. Ottaviano indicated that he disagreed with
Dr. Halley’s opinion that appellant no longer had any residuals or disability due to her accepted
employment conditions.
On February 28, 2013 OWCP referred appellant for participation in vocational
rehabilitation services based on Dr. Halley’s opinion. By letter dated April 7, 2013, appellant
was referred to Georgia Boggs, a rehabilitation counselor, for development of a rehabilitation
program. OWCP determined that there was a conflict in the medical opinion evidence and
closed vocational rehabilitation efforts until resolution of the conflict. Ms. Boggs closed
appellant’s vocational rehabilitation file on April 17, 2013.
On June 13, 2013 OWCP referred appellant to Dr. Ralph G. Rohner, Jr., a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Drs. Halley
and Ottaviano on the issues of whether appellant continued to have residuals from her accepted
employment conditions and her work capability.
In a June 27, 2013 report, Dr. Rohner, based upon a review of the medical evidence,
statement of accepted facts, and physical examination, noted accepted conditions of aggravation
of bilateral carpometacarpal joint thumb arthritis and aggravation of bilateral wrist arthritis. He
concluded that appellant continued to have residuals and disability from her accepted conditions.
Dr. Rohner concurred with the restrictions set by Dr. Ottaviano, which included no repetitive
motion use of her thumbs.
On March 17, 2014 OWCP referred appellant for vocational rehabilitation services. It
informed the vocational rehabilitation counselor, Gordon McNamee, that Dr. Rohner’s opinion
represented the weight of medical evidence with respect to her ability to work.
On a March 22, 2014 Rehabilitation Action Form (Form OWCP-44), Mr. McNamee
provided details regarding appellant’s response to his telephone contact. He contacted appellant
on March 17, 2014 by telephone, she stated that she would not talk to him as she did not know
who he was. Appellant also requested to be called the following morning at 8:00 a.m., at that
time she requested to be contacted only in written communication and not by the telephone.
Mr. McNamee sent her a letter introducing himself on March 18, 2014 which was followed up
by text messages on March 18, 2014 and telephone calls on March 20, 21, and 22, 2014.
Messages were left on her answering machine on March 20, 21, and 22, 2014 as appellant did
not answer his repeated telephone calls. Mr. McNamee noted that he informed appellant that if
she did not respond by March 22, 2014 he would inform OWCP of her lack of cooperation and
that her benefits would be affected.
By letter dated March 27, 2014, an OWCP claims examiner advised appellant that section
8113(b) of FECA provided that, if an individual, without good cause, fails to apply for and
undergo vocational rehabilitation when so directed, and OWCP finds that in the absence of the
failure the individual’s wage-earning capacity would probably have substantially increased, it
may reduce prospectively the compensation based on what probably would have been the
5

Dr. Rutherford, in a January 7, 1998 report, diagnosed bilateral thumb arthritis and aggravation of bilateral wrist
arthritis. He opined that the aggravation by appellant’s repetitive work duties was permanent.

3

individual’s wage-earning capacity had he not failed to apply for and undergo vocational
rehabilitation. The claims examiner further noted:
“Also, [s]ection 10.519 of Title 20 of the Code of Federal Regulations provide
that if an individual without good cause fails or refuses to participate in the
essential preparatory efforts as described above, OWCP will assume, in the
absence of evidence to the contrary, that the vocational rehabilitation effort would
have resulted in a return to work with no loss of wage-earning capacity, and
compensation will be reduced accordingly. In effect, this will result in a
reduction of compensation to zero.”
In a May 16, 2014 letter addressed to Mr. McNamee, appellant summarized statements
she believed that he made during a May 7, 2014 conversation.
On a May 19, 2014 Form OWCP-44, Mr. McNamee reported that appellant had
obstructed vocational rehabilitation by failing to appear at scheduled meetings and failing to
carry out agreed actions. He reported that her May 16, 2014 letter requested all communication
be written and was unresponsive to his telephone calls. Appellant did attend a scheduled
vocational evaluation on May 12, 2014, which Mr. McNamee noted still required his review.
Mr. McNamee reported that he sent her a letter dated May 19, 2014 informing her that her
request for written communication was unacceptable and that they needed to meet to discuss
vocational goals and select job titles to get her job search started.
By letter dated May 21, 2014, OWCP directed appellant to make a good faith effort to
participate in the rehabilitation effort within 30 days or, if she believed that she had good cause
for not participating in the effort, to provide reasons and supporting evidence of such good cause
within 30 days. It indicated that if these instructions were not followed within 30 days action
would be taken to reduce her compensation.
On a June 11, 2014 Form OWCP-44, Mr. McNamee reported that appellant had
obstructed vocational rehabilitation by failing to appear at scheduled meetings and failing to
carry out agreed actions. He reported a meeting was scheduled for June 12, 2014, which she
rescheduled to June 17, 2014.
Mr. McNamee, in a July 14, 2014 Form OWCP-44, reported that appellant had
obstructed vocational rehabilitation by failing to appear at scheduled meetings and failing to
carry out agreed actions. He reported that she changed her mind regarding two selected job titles
which had been verbally agreed upon and she refused to sign her vocational rehabilitation plan.
By letter dated July 15, 2014, OWCP again directed appellant to make a good faith effort
to participate in the rehabilitation effort within 30 days or, if she believed that she had good
cause for not participating in the effort, to provide reasons and supporting evidence of such good
cause within 30 days. It indicated that if these instructions were not followed within 30 days
action would be taken to reduce her compensation.
In an August 7, 2014 letter, Mr. McNamee advised appellant that she was required to
work with him to develop an employment plan, meet with him, and discuss goals and needs.

4

Next, he noted that he left messages for her on August 6 and 7, 2014 asking her to call him and
requesting that she call him.
On August 14, 2014 appellant called and informed OWCP that she had returned to parttime work on August 12, 2014.
On September 15, 2014 appellant filed a claim for wage-loss compensation for
intermittent wage loss from August 12 to September 10, 2014.
By letter dated October 8, 2014, OWCP noted that the employing establishment indicated
that appellant had not returned to work at the employing establishment. It requested that she
provide pay stubs from her new employing establishment to verify dates of employment and her
earnings.
Mr. McNamee, in an October 23, 2014 Form OWCP-44, reported that appellant had
obstructed vocational rehabilitation by failing to appear at scheduled meetings and failing to
carry out agreed actions. He noted that she has not replied by telephone or in writing to his
request for confirmation of her employment.
By letter dated October 24, 2014, OWCP again advised appellant of its determination that
she had obstructed vocational rehabilitation efforts. It reiterated instructions from prior letters
sent regarding her obstruction of mandatory vocational rehabilitation services. Appellant was
again provided with 30 days to make a good effort to participate in vocational rehabilitation with
Mr. McNamee.
Subsequently, OWCP received a letter from appellant’s counsel stating that she had
returned to two part-time jobs on August 12, 2014. In the October 24, 2014 letter, received by
October 29, 2014, appellant detailed her employment and pay rates, with appropriate pay stubs,
for HR Imaging Partners, Inc. and Delaware County Center YMCA. On October 30 and
December 9, 2014 she submitted additional pay stubs to OWCP from HR Imaging Partners and
the YMCA.
By decision dated December 10, 2014, OWCP reduced appellant’s compensation to zero
under 5 U.S.C. § 8113(b) as her failure to undergo essential preparatory rehabilitation efforts did
not allow OWCP to determine what her wage-earning capacity would have been if she had
undergone testing and rehabilitation. It further found that she had been advised by letter dated
October 24, 2014 that she was to make a good faith effort to participate in vocational
rehabilitation, but she did not respond to the letter. Therefore, appellant had not shown good
cause for noncompliance.
On December 16, 2014 appellant requested an oral hearing before an OWCP hearing
representative, which her counsel changed to a request for a telephonic hearing by letter dated
January 7, 2015. A telephonic hearing was held on September 16, 2015. Appellant testified that
she returned to seasonal part-time work in July 2014 with HR Imaging Partners Inc. as a photo
assistant and started working part time for the YMCA on September 6, 2014.

5

Subsequent to the hearing appellant submitted evidence covering the period 1993 to 2007
and the assignment to a different vocational rehabilitation counselor in 2013. She detailed the
errors she believed were made in her case.
By decision dated December 1, 2015, the hearing representative affirmed the
December 10, 2014 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 Section 8113(b) of FECA provides that
if an individual, without good cause, fails to apply for and undergo vocational rehabilitation
when so directed under section 8104 of FECA, OWCP, after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have substantially increased,
may reduce prospectively the monetary compensation of the individual in accordance with what
would probably have been his or her wage-earning capacity in the absence of the failure, until
the individual in good faith complies with the direction of OWCP.7
Section 10.519 of OWCP’s regulations provides:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows-(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, interviews, testing, counseling, functional
capacity evaluations [(FCE)], and work evaluations) OWCP cannot
determine what would have been the employee’s wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity, and OWCP will reduce the
employee’s monetary compensation accordingly (that is, to zero). This
reduction will remain in effect until such time as the employee acts in
good faith to comply with the direction of OWCP.”8
OWCP procedures provide that specific instances of noncooperation during the early
stages of vocational rehabilitation include a failure to appear for the initial interview, counseling
sessions, an FCE, other interviews conducted by the rehabilitation counselor, vocational testing

6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7

5 U.S.C. § 8113(b).

8

20 C.F.R. § 10.519.

6

sessions and work evaluations, as well as lack of response or inappropriate response to directions
in a testing session after several attempts at instruction.9
OWCP’s procedures provide that a case which has been referred for vocational
rehabilitation can be closed if the injured worker has successfully returned to work or will return
to work shortly without benefit of rehabilitation intervention; or if the injured worker is not able
to work four hours per day and there is no possibility of improvement.10
ANALYSIS
OWCP accepted the claim for aggravation of bilateral thumb arthritis and aggravation of
bilateral wrist arthritis. Appellant was properly referred to Dr. Rohner to resolve the conflict in
the medical opinion evidence between Drs. Halley and Ottaviano on the issue of whether she
continued to have residuals and disability due to her accepted conditions. On March 6, 2014
OWCP referred appellant to vocational rehabilitation services based on Dr. Rohner’s impartial
medical examination who opined that she continued to experience employment-related residuals
and disability and could work with restrictions. By decision dated December 10, 2014, it
reduced appellant’s compensation under 5 U.S.C. § 8113(b) to zero for failing to show good faith
in participating with the early an necessary stages of vocational rehabilitation services as
directed. In a December 1, 2015 decision, an OWCP hearing representative affirmed its
December 10, 2014 decision adjusting appellant’s compensation effective October 19, 2014.
The Board finds that OWCP improperly reduced appellant’s compensation effective
December 10, 2014 as it did not consider that she had found employment.
While the record does reflect that appellant was not entirely compliant with her
vocational counselor’s efforts to initiate vocational rehabilitation, the statute does provide that
she can claim good cause for failure to participate in vocational rehabilitation. The
December 10, 2014 decision to reduce appellant’s compensation benefits found that she had not
established good cause for not complying with vocational rehabilitation because she had not
responded to OWCP’s October 24, 2014 letter. However, appellant did respond to the
October 24, 2014 letter, by letter dated October 23, 2014, received by OWCP on October 29,
2014 and with follow-up pay information received by OWCP on October 30, 2014 and
December 9, 2014 indicating that she returned to work in two part-time jobs within her
physician-imposed restrictions. OWCP did not evaluate or make findings as to whether this
information constituted good cause.
OWCP’s procedures state that once a claimant finds employment with the previous
employer, or a new employing establishment, the vocational rehabilitation effort moves to
“Employed” status.11 As noted above, OWCP’s procedures state that OWCP can close a case
where there has been referral for vocational rehabilitation if the employee successfully finds
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.17(b) (February 2011); see Sam S. Wright, 56 ECAB 358 (2005).
10

Id. at Part 8 -- Referrals for Rehabilitation, Referral Outcome, Chapter 8.200.7(a) (November 2013).

11

Supra note 8 at Chapter 2.813.11 (February 2011).

7

work without rehabilitation assistance.12 OWCP’s procedures also provide that, if a question
remains as to whether employment obtained by a claimant during the vocational rehabilitation
process fairly and reasonably represents wage-earning capacity, OWCP can conference the issue
with the claimant.13 On August 14, 2014 appellant called and advised OWCP that she had
returned to part-time work with two employing establishments on August 12, 2014. She
subsequently submitted evidence regarding her hourly pay rate and pay stubs for the two
employers, HR Imaging Partners, Inc. and Delaware County Center YMCA.
OWCP failed to follow its procedures once the appellant informed OWCP that she had
returned to work and did not determine whether she had established good cause for failure to
cooperate with vocational rehabilitation efforts. The Board finds that OWCP failed to meet its
burden proof to reduce her monetary compensation to zero.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation to zero
effective December 10, 2014 under 5 U.S.C. § 8113(b) for failing to cooperate with vocational
rehabilitation efforts.

12

Supra note 9.

13

Supra note 8, Vocational Rehabilitation Services, Chapter 2.813.14(d)(7) (February 2011).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2015 is reversed.
Issued: August 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

